   Case 1:20-cv-01141-CRC Document 38-1 Filed 02/18/21 Page 1 of 12




                          EXHIBIT A

McCarthy v. Loyola Marymount Univ., Case No. 2:20-cv-
 04668-SB, Opinion and Order (C.D. Cal. Jan. 8, 2021)
Case 2:20-cv-04668-SB-JEM   Document
        Case 1:20-cv-01141-CRC       42 Filed
                                Document 38-101/08/21   Page 1 Page
                                               Filed 02/18/21  of 11 2Page
                                                                      of 12 ID #:668
Case 2:20-cv-04668-SB-JEM   Document
        Case 1:20-cv-01141-CRC       42 Filed
                                Document 38-101/08/21   Page 2 Page
                                               Filed 02/18/21  of 11 3Page
                                                                      of 12 ID #:669




 circulars, bulletins, publications, and course of dealing.” (Id. ¶ 71.) Defendant’s
 bulletin, among other things, states:

          The University Bulletin is not an offer to enter into a contract. Loyola
          Marymount University reserves the right to make changes to degree
          program requirements, academic and administrative policies and
          regulations, financial charges, and course offerings published in the
          University Bulletin at any time without prior notice.

 (Defendant’s Request for Judicial Notice (“RJN”), ¶ 1, Dkt. No. 32; Declaration of
 Dr. Thomas Poon (“Poon Decl.”), ¶ 4, Ex. A, Dkt. No. 30-1.)1

         On March 13, 2020, in the middle of the semester, Defendant announced
 that it would be moving all classes online for the remainder of the semester in
 response to the ongoing COVID-19 pandemic. (FAC ¶ 35.) Defendant also closed
 on-campus housing on March 22, 2020. (Id. ¶ 36.)

        After Defendant’s decisions, students began demanding prorated refunds for
 tuition and fees. (Id. ¶ 38.) On or about April 2, 2020, Defendant announced that
 it would not issue refunds for tuition but would refund student housing prorated
 from March 22, 2020. (Id. ¶ 41.) Defendant also stated it would issue partial
 refunds for parking and recreation fees but did not address refunds for other fees
 such as the student activity fee. (Id.) Defendant did not explain the calculation of
 these refunds. (Id. ¶ 42.)

        By moving instruction exclusively online, Defendant allegedly has deprived
 Plaintiff of the benefits of on-campus instruction for which she contracted. (Id. ¶
 49.) Plaintiff likewise alleges deprivation of access to facilities that “are integral to
 the college experience . . . social development and independence, and networking
 for future careers. . . .” (Id. ¶ 50.)

          B.     Procedural History

        Plaintiff, on behalf of herself and all students who paid tuition and fees
 during the Spring 2020 semester, filed her initial complaint on May 26, 2020,
 alleging four claims for relief for (1) breach of contract for failure to reimburse

 1
   Plaintiff’s FAC incorporates the LMU Bulletin by reference. Defendant’s RJN as
 to Exhibit A of the Poon Declaration is GRANTED. See United States v. Ritchie,
 342 F.3d 903, 908 (9th Cir. 2003).

 CV-90 (12/02)                    CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                              2
Case 2:20-cv-04668-SB-JEM   Document
        Case 1:20-cv-01141-CRC       42 Filed
                                Document 38-101/08/21   Page 3 Page
                                               Filed 02/18/21  of 11 4Page
                                                                      of 12 ID #:670




 tuition; (2) unjust enrichment for failure to reimburse tuition; (3) breach of contract
 for failure to reimburse fees; and (4) unjust enrichment for failure to reimburse
 fees. (Compl., Dkt. No. 1.) Defendant moved to dismiss Plaintiff’s complaint on
 October 9, 2020 (Dkt. No. 22); and instead of opposing, Plaintiff filed her FAC on
 October 22, 2020 alleging the same four claims for relief. (FAC, Dkt. No. 27.) On
 November 5, 2020, Defendant filed the instant motion.

 II.      LEGAL STANDARD

        Under Rule 12(b)(6), a defendant may move to dismiss for failure to state a
 claim upon which relief can be granted. A plaintiff must state “enough facts to
 state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550
 U.S. 544, 570 (2007). A claim has “facial plausibility” if the plaintiff pleads facts
 that “allow[] the court to draw the reasonable inference that the defendant is liable
 for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

        In resolving a Rule 12(b)(6), a court must accept all well-pleaded factual
 allegations as true, but “[t]hreadbare recitals of the elements of a cause of action,
 supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.
 That is, a pleading must set forth allegations that have “factual content that allows
 the court to draw the reasonable inference that the defendant is liable for the
 misconduct alleged.” Id. Courts “‘are not bound to accept as true a legal
 conclusion couched as a factual allegation.’” Id. (quoting Twombly, 550 U.S. at
 555). Assuming the veracity of well-pleaded factual allegations, a court next must
 “determine whether they plausibly give rise to an entitlement to relief.” Id. at 679.
 There is no plausibility “where the well-pleaded facts do not permit the court to
 infer more than the mere possibility of misconduct.” Id.

 III.     DISCUSSION

         Defendant argues that Plaintiff’s FAC should be dismissed for three reasons.
 First, it argues that Plaintiff’s claims are fundamentally nonactionable claims for
 educational malpractice. (Mot. at 8.) Second, Defendant argues that even if
 Plaintiff’s claims are not barred by the educational malpractice doctrine, she fails
 to state a claim. (Id. at 12, 19.) Third, Defendant argues that Plaintiff’s demands
 for damages are impermissibly speculative. (Id. at 21.) Defendant also moves to
 dismiss Plaintiff’s demands for declaratory and injunctive relief. (Id. at 23.)




 CV-90 (12/02)                   CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                             3
Case 2:20-cv-04668-SB-JEM   Document
        Case 1:20-cv-01141-CRC       42 Filed
                                Document 38-101/08/21   Page 4 Page
                                               Filed 02/18/21  of 11 5Page
                                                                      of 12 ID #:671




          A.     The Educational Malpractice Doctrine Does Not Apply.

        Defendant argues that Plaintiff’s claims hinge on the premise that Defendant
 failed to provide her and other students with the type and quality of education that
 was promised to them after the shift to online learning due to the pandemic. (See
 generally Mot. at 8-12.) As such, Defendant argues that Plaintiff’s claims are
 barred by the educational malpractice doctrine.

        “The basic legal relationship between a student and a private university or
 college is contractual in nature.” Zumbrun v. Univ. of S. California, 25 Cal. App.
 3d 1, 10 (1972). However, “[t]here is a widely accepted rule of judicial non-
 intervention into the academic affairs of schools.” Paulsen v. Golden Gate Univ.,
 25 Cal. 3d 803, 808 (1979) (collecting cases). Courts may only overturn a
 university’s decision if it is “arbitrary and capricious, not based upon academic
 criteria, and the result of irrelevant or discriminatory factors.” Banks v. Dominican
 Coll., 35 Cal. App. 4th 1545, 1551 (1995) (citing Paulsen, 25 Cal. 3d at 808-09).
 While a university retains the flexibility to alter the relationship with its students,
 this rule of flexibility does not apply to specific educational promises. Kashmiri v.
 Regents of Univ. of California, 156 Cal. App. 4th 809, 826 (2007) (“Courts have,
 however, not been hesitant to apply contract law when the educational institution
 makes a specific promise to provide an educational service, such as a failure to
 offer any classes or a failure to deliver a promised number of hours of
 instruction.”).

         Plaintiff argues that she does not contest the adequacy of her education but
 instead alleges that Defendant breached a specific promise—the promise to
 provide an in-person education. (See generally Opp. at 3-8.) Much like the court
 in Saroya v. Univ. of the Pac., this Court “does not read Plaintiff’s FAC as alleging
 a failure of the university to provide [her] with an education of a certain quality.”
 No. 5:20-cv-03196-EJD, 2020 WL 7013598, at *4-5 (N.D. Cal. Nov. 27, 2020).
 Indeed, as in Saroya, Plaintiff alleges that she contracted for—but did not
 receive—“in-person educational services, experiences, opportunities, and other
 related services.” (Opp. at 7 (citing FAC ¶¶ 70, 134).)2 Defendant argues that this

 2
   The vast majority of federal courts confronted with the same issue also conclude
 that similar claims do not implicate the educational malpractice doctrine. See, e.g.,
 Saroya, 2020 WL 7013598, at *4-5 (declining to apply educational malpractice
 doctrine); Ford v. Rensselaer Polytechnic Inst., No. 1:20-CV-470, 2020 WL
 7389155, at *5-6 (N.D.N.Y. Dec. 16, 2020) (same); Bahrani v. Northeastern Univ.,
 No. CV 20-10946-RGS, 2020 WL 7774292, at *2 n. 1 (D. Mass. Dec. 30, 2020)

 CV-90 (12/02)                   CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                             4
Case 2:20-cv-04668-SB-JEM   Document
        Case 1:20-cv-01141-CRC       42 Filed
                                Document 38-101/08/21   Page 5 Page
                                               Filed 02/18/21  of 11 6Page
                                                                      of 12 ID #:672




 shift in the “mode of instruction” falls exclusively within its professional
 judgment, and that Plaintiff’s claims necessarily require a judicial determination
 that an online education is worth less than one received in person. (Mot. at 10.)

        Defendant interprets the educational malpractice doctrine too broadly. Not
 all decisions made by a university are pedagogical in nature. The doctrine does not
 foreclose a breach of contract claim if it “would not require an inquiry into the
 nuances of educational processes and theories, but rather an objective assessment
 [of the University’s performance of its promise].” Kashmiri, 156 Cal. App. 4th
 809, 826 (2007) (quotation and citation omitted); see also Zumbrun, 25 Cal. App.
 3d at 10-11. Zumbrun and Kashmiri are instructive. In Zumbrun, a student from
 the University of Southern California (USC) sued the school for not receiving the
 number of lectures and the type of final examination promised because of a faculty
 strike. 25 Cal. App. 3d at 10. On appeal, the court allowed the contract claim to
 proceed, concluding that “whether the partial failure of consideration . . . justifies
 refund of a portion of the tuition and fee allocable to the course is a matter of
 proof” at trial. Id. at 11. In Kashmiri, students sued their university for raising
 tuition despite a promise not to do so. 156 Cal. App. 4th at 815. The court held
 that the promise constituted an enforceable implied contract and did not implicate
 the educational malpractice doctrine. Id. at 826-28.

       The question here is whether Defendant made a specific promise to provide
 in-person instruction for the duration of Plaintiff’s semester. Much like the
 promises in Zumbrun and Kashmiri, the purported promise in this case does not
 involve an academic decision outside the realm of judicial determination. The
 doctrine of educational malpractice exists to avoid judicial interference with
 academic affairs. Kashmiri, 156 Cal. App. 4th at 825. Here, the decision to

 (same); Chong v. Northeastern Univ., No. CV 20-10844-RGS, 2020 WL 7338499,
 at *2 n. 1 (D. Mass. Dec. 14, 2020) (same); Gibson v. Lynn Univ., No. 20-CIV-
 81173-RAR, 2020 WL 7024463, at *4 (S.D. Fla. Nov. 29, 2020) (same); Salerno v.
 Fla. S. Coll., No. 8:20-cv-1494-30SPF, 2020 WL 5583522, at *5 (M.D. Fla. Sept.
 16, 2020) (same). Defendant relies heavily on a case reaching the opposite
 conclusion, Lindner v. Occidental Coll., No. CV 20-8481-JFW (RAOx), 2020 WL
 7350212, at *6-7 (C.D. Cal. Dec. 11, 2020). Lindner, however, contained a
 contract provision not found in this case that reserved for the college “the right to
 change fees, modify its services, or change its program should economic
 conditions or national emergency make it necessary to do so.” Id. at *8. In light of
 this express contract right (which defeated the contract claims), the discussion
 about the educational malpractice doctrine in that case appears to be dicta.

 CV-90 (12/02)                  CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                            5
Case 2:20-cv-04668-SB-JEM   Document
        Case 1:20-cv-01141-CRC       42 Filed
                                Document 38-101/08/21   Page 6 Page
                                               Filed 02/18/21  of 11 7Page
                                                                      of 12 ID #:673




 suddenly shift to online education can hardly be characterized as an “academic
 decision” within the meaning of that doctrine. Indeed, the decision to cease in-
 person instruction involved no judgment, much less an academic one, because
 Defendant was mandated by government orders to do so. (Mot. at 11.) In this
 circumstance, the Court does not find that the educational malpractice doctrine
 bars Plaintiff’s claims.

          B.     Plaintiff States a Claim for Breach of Contract.

        The real issue raised in the motion is whether Plaintiff has stated a claim for
 breach of contract. Under California law, the elements of breach of contract are:
 “(1) the existence of a contract, (2) plaintiff’s performance or excuse for
 nonperformance, defendant’s breach, and (4) the resulting damages to the
 plaintiff.” Oasis W. Realty, LLC v. Goldman, 51 Cal. 4th 811, 821 (2011).
 Defendant argues that Plaintiff’s contract claims fail for four reasons, discussed
 below.

                 1.    Plaintiff Has Sufficiently Identified a Promise to Provide In-
                       Person Instruction.

        Defendant first argues that Plaintiff’s contract claims fail because she has
 failed to identify a discrete, specific promise that she would be provided in-person
 education and access to on-campus facilities. Instead, Defendant contends that
 Plaintiff has merely identified a vague general promise that cannot support a claim.
 (Mot. at 13.) Drawing all inferences in Plaintiff’s favor, the Court disagrees.

        Plaintiff identifies a number of promises made by Defendant that tout the
 benefits of its in-person teaching and on-campus experience, such as: “Face-to-
 face interaction with professors, mentors, and peers;” “Access to facilities such as
 computer labs, study rooms, laboratories, etc.;” “Extra-curricular activities, groups,
 intramural sports, etc.;” and “Hands-on learning and experimentation.” (FAC ¶
 25.) Indeed, Defendant’s publications refer to benefits of its “comprehensive, on-
 campus educational experience.” (See id. ¶¶ 76-87.) Read in the manner most
 favorable to Plaintiff, “[t]hese allegations clearly extend beyond coursework and to
 the entirety of the educational experience.” Bergeron v. Rochester Inst. of Tech.,
 No. 20-CV-6283 (CJS), 2020 WL 7486682, at *7-8 (W.D.N.Y. Dec. 18, 2020)
 (finding similar representations “sufficiently specific” to withstand a motion to
 dismiss); see also Ford, 2020 WL 7389155 at *4 (finding school’s publications
 describing on-campus learning experience as “integral” adequately pleaded). As
 another court recognized, “this is not a typical contract situation where there is an

 CV-90 (12/02)                    CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                              6
Case 2:20-cv-04668-SB-JEM   Document
        Case 1:20-cv-01141-CRC       42 Filed
                                Document 38-101/08/21   Page 7 Page
                                               Filed 02/18/21  of 11 8Page
                                                                      of 12 ID #:674




 express document with delineated terms that a plaintiff can reference.” Salerno,
 2020 WL 5583522 at *5.

        These allegations, moreover, must be taken in the specific context of this
 case. This is not a case in which Defendant opted to switch to online learning
 before classes began. Rather, the semester was well underway with class
 instruction inside a classroom with students appearing before an instructor.
 Plaintiff already had signed up for this instruction, and she was in the midst of the
 instruction for which she reasonably assumed she had bargained. At a minimum,
 Plaintiff’s allegations are sufficient to establish an implied contract.

                 2.   Defendant’s Refund Policy is Inapposite.

        Defendant next asserts that its tuition refund policy precludes a breach of
 contract claim because it governs how and when a student may obtain a refund. In
 accordance with the LMU Bulletin, students may only receive refunds before a
 certain period in the semester. Under this policy, if a student elects to withdraw for
 any reason such as illness, employment relocation, or other emergencies, they are
 entitled to a refund based on a sliding scale. (Mot. at 16.) Defendant announced
 its conversion to online instruction the last day to receive a partial (25%) refund.
 (Opp. at 14.)

       The refund policy appears inapplicable. By its terms, the policy
 contemplates a student’s withdrawal rather than Defendant’s modification or
 cancellation. See Bergeron, 2020 WL 7486682 at 7 (finding school’s refund or
 withdrawal policies irrelevant). Plaintiff is not alleging that she sought to
 withdraw and was denied a refund; rather, she contends that Defendant had no
 contractual right to cancel in-person instruction and require the same tuition
 payment for online instruction without an option for a full refund. (Opp. at 14-15.)

       In short, the plain language of the refund policy precludes its application to
 Defendant’s decision here. The policy does not address the consequences of
 Defendant’s decision to cancel or modify instruction contrary to its promise. Were
 the policy to be read otherwise, it would have allowed Defendant to cancel in-
 person instruction—or indeed to cancel classes altogether—one day later for no
 refund at all. This is not what the policy states, and the Court will not remake it to
 say so.




 CV-90 (12/02)                  CIVIL MINUTES – GENERAL             Initials of Deputy Clerk VPC

                                            7
Case 2:20-cv-04668-SB-JEM   Document
        Case 1:20-cv-01141-CRC       42 Filed
                                Document 38-101/08/21   Page 8 Page
                                               Filed 02/18/21  of 11 9Page
                                                                      of 12 ID #:675




                 3.   The Right to Modify

       Defendant next argues that it reserved the right to unilaterally modify its
 curriculum in the LMU Bulletin. In relevant part, the bulletin states, “[Defendant]
 reserves the right to make changes to degree program requirements, academic and
 administrative polices and regulations, financial charges, and course offerings
 published in the University Bulletin at any time without prior notice.” (Mot. at 4,
 17 (quoting Defendant’s RJN, ¶ 1; Poon Decl., ¶ 4, Ex. A).)

        From this general disclaimer, Defendant asserts that it has a broad right to
 change it programs and policies. Defendant purports to exercise this discretion in
 modest fashion by changing “the mode of instruction.” (Mot. at 17.) But this shift
 to online learning is anything but modest—the promise of learning in a dynamic
 classroom on a bustling and thriving campus full of amenities and planned and
 spontaneous human encounters is not delivered by looking at a computer screen at
 home. See Bergeron, 2020 WL 7486682 at *6-7 (rejecting similar disclaimer
 argument); see also Saroya, 2020 WL 7013598 at *6 (same). Defendant has not
 demonstrated that the general reservation of rights reaches this far.

                 4.   Plaintiff Adequately Alleges Causation.

       Defendant finally argues that Plaintiff’s breach of contract claims fail
 because she has admitted that it was the COVID-19 pandemic that caused her
 alleged harm, not Defendant. (Mot. at 18-19.) This argument misses the mark.

       The pandemic has wreaked havoc on the world. It is the cause of much
 misery and much disruption. To acknowledge this sad but obvious fact is not to
 eliminate liability for all harmful human acts or omissions in response to the
 pandemic. Here, the pandemic set off a chain of events that led to Defendant’s
 decision to cancel in-person instruction, convert to online instruction, and require
 students to participate or lose all but 25% of their tuition upon immediate
 withdrawal. Plaintiff’s lawsuit challenges Defendant’s decisions in response to the
 pandemic and alleges that those decisions, not COVID-19, caused the breach of
 contract. (FAC ¶¶ 106, 137.)3



 3
   Whether Defendant has an excuse for nonperformance is another matter—one not
 raised or properly before the Court at this point. See Cal. Civ. Code § 1511 (“The
 want of performance of an obligation, or of an offer of performance, in whole or in

 CV-90 (12/02)                  CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                            8
Case 2:20-cv-04668-SB-JEM  Document
       Case 1:20-cv-01141-CRC       42 Filed
                               Document 38-1 01/08/21   Page 9Page
                                              Filed 02/18/21   of 1110Page
                                                                       of 12ID #:676




          C.     Plaintiff May Plead Unjust Enrichment in the Alternative.4

       Under California law, “there is not a standalone cause of for ‘unjust
 enrichment,’ which is synonymous with ‘restitution.’” Astiana v. Hain Celestial
 Group, Inc., 783 F.3d 753, 762 (9th Cir. 2015) (citations omitted). The theory
 underlying unjust enrichment and restitution is “that a defendant has been unjustly
 conferred a benefit ‘through mistake, fraud, coercion, or request.’” Id. (citation
 omitted). Courts construe a claim seeking the return of that benefit “as a quasi-
 contract claim seeking restitution.” Id. However, no such cause of action can
 coexist with an express contract covering the same subject matter. Rutherford
 Holdings, LLC v. Plaza Del Rey, 223 Cal. App. 4th 221, 231 (2014).

       Defendant argues that there is an express contract—the refund policy—that
 bars Plaintiff’s claims for unjust enrichment. (Mot. at 20-21.) For the reasons
 already discussed, Defendant’s refund policy is inapplicable to Plaintiff’s claims.
 Moreover, to the extent that Defendant disclaims the existence of any enforceable
 contract, Plaintiff is allowed to plead alternative theories of relief at this stage
 under Rule 8(d)(2). See Chong, 2020 WL 7338499 at *4; Salerno, 2020 WL
 5583522 at *5; Ford, 2020 WL 7389255 at *8-9; Bergeron, 2020 WL 7486682 at
 *9.

          D.     Plaintiff’s Damages are not Impermissibly Speculative.

        Defendant contends that Plaintiff cannot seek recovery on a contract claim
 for the difference in value between online and in-person learning because any such
 damage theory is impermissibly speculative. (Mot. at 21.) Perhaps. But
 Defendant has not demonstrated that Plaintiff is only pursuing its expectancy
 interest in the benefit of the bargain.

        A party’s expectancy interest is the most common form of relief recovered
 in a claim for breach of contract. Restatement (Second) of Contracts § 347 (1981);
 see Overgaard v. Johnson, 68 Cal. App. 3d 821, 823 (1977) (“‘Benefit of the


 part . . . is excused . . . [w]hen it is prevented or delayed by an irresistible,
 superhuman cause . . . .”).
 4
  Even if Plaintiff was precluded from seeking restitution as a separate claim,
 Defendant cites no authority that precludes Plaintiff from seeking restitution as a
 measure of damages for breach of contract. See discussion infra.

 CV-90 (12/02)                    CIVIL MINUTES – GENERAL              Initials of Deputy Clerk VPC

                                              9
Case 2:20-cv-04668-SB-JEM   Document
        Case 1:20-cv-01141-CRC       42 Filed
                                Document 38-101/08/21   Page 10Page
                                               Filed 02/18/21   of 1111Page
                                                                       of 12 ID #:677




  bargain’ is the difference between the actual value of what plaintiff has received
  and that which he expected to receive.”). And Defendant may well be correct that
  the pursuit of the expectancy interest in this case will run up against the basic
  principle that consequential damages must be proven with “reasonable certainty.”
  Grupe v. Glick, 26 Cal. 2d 680, 691-92 (1945); see also Sargon Enterprises, Inc. v.
  Univ. of S. California, 55 Cal. 4th 747, 774 (2012).

         But there are other interests that may be protected against a breach of
  contract, including reliance and restitutionary interests. See Restatement (Second)
  of Contracts § 344 (1981) (defining the three interests protected by remedies for
  contract breaches). Reliance damages generally allow recovery for costs incurred
  in reliance on contract performance. Restatement (Second) of Contracts § 349
  (1981) (“As an alternative to the [expectancy] measure of damages . . . , the injured
  party has a right to damages based on his reliance interest, including expenditures
  made in preparation for performance or in performance, less any loss that the party
  in breach can prove with reasonable certainty the injured party would have
  suffered had the contract been performed.”); see Agam v. Gavra, 236 Cal. App. 4th
  91, 107 (2015) (describing reliance damage principles). But such damages are
  subject to limitations, and one constraint is that the non-breaching party should not
  better off because of the breach (i.e., placed “in a better position than he would
  have occupied had the contract been fully performed”) (internal quotation and
  citation omitted). The limitations may preclude reliance damages in this case, but
  Plaintiff does not seem to be pursuing this theory.

         However, Plaintiff is potentially seeking the third measure of damages,
  asserting a right to restitution. See Restatement (Second) of Contracts § 373
  (1981) (stating that “the injured party is entitled to restitution for any benefit that
  he has conferred on the other party by way of part performance or reliance”). In
  the FAC, Plaintiff alleges that by shifting classes online and closing campus,
  “Defendant saved significant amounts of money” in reduced utility and
  maintenance costs and employee and staffing costs. (FAC ¶ 123.) While
  Defendant strenuously denies this allegation, Plaintiff’s factual assertions must be
  credited for the purposes of this motion.

        In the end, the claim for contract damages in this case may prove to be an
  insuperable obstacle as a matter of fact or as a matter of law. The Court cannot
  say. All that can be said at this point is that it is too soon to tell. 5

  5
   Defendant also challenges the propriety of the prayer for injunctive and
  declaratory relief for “past wrongs” in the spring 2020 semester. (Mot. at 23.)

  CV-90 (12/02)                   CIVIL MINUTES – GENERAL             Initials of Deputy Clerk VPC

                                             10
Case 2:20-cv-04668-SB-JEM   Document
        Case 1:20-cv-01141-CRC       42 Filed
                                Document 38-101/08/21   Page 11Page
                                               Filed 02/18/21   of 1112Page
                                                                       of 12 ID #:678




  IV.      CONCLUSION

       For the foregoing reasons, the Court DENIES Defendant’s Motion.
  Defendant must answer by January 22, 2021.




                                                                                  0/14



  This challenge is denied as “premature.” See Friends of Frederick Seig Grove #94
  v. Sonoma Cty. Water Agency, 124 F. Supp. 2d 1161, 1172 (N.D. Cal. 2000).


  CV-90 (12/02)                CIVIL MINUTES – GENERAL          Initials of Deputy Clerk VPC

                                          11
